Citation Nr: 0312939	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 1963 
and from December 1990 to May 1991.  The veteran's service 
records show that he served in Southwest Asia from February 
1, 1991 to April 15, 1991 and received the Southwest Asia 
Service Medal with two Bronze Service Stars and the Kuwait 
Liberation Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously before 
the Board and was remanded to the RO in August 2001.  


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
indicates that the veteran does not have a diagnosis if PTSD.

2.  The veteran did not serve in combat.

3.  A stressors consistent with PTSD is not shown by the 
evidence of record.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
has PTSD which had its onset during or due to his military 
service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in 
adjudicating the veteran's claim.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2000 Statement of the Case (SOC), and the January 2003 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
September 2001 of the evidence necessary to substantiate his 
claim.  In addition, the RO, by way of the January 2003 SSOC 
informed the veteran as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  In addition, the January 2003 SSOC explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.
 
Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, service personnel records, VA 
treatment records and a report of VA examination, which will 
be discussed below.  In correspondence dated in November 
2001, the veteran reported that he had not had any treatment 
by private physicians.  

As will be discussed below, the veteran failed to respond to 
a November 2002 RO letter requesting more specific 
information regarding his claimed stressors.  The Court has 
held that VA's duty to assist the veteran is "not always a 
one-way street" and that the veteran must be prepared to 
cooperate with VA's efforts to obtain all relevant evidence.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board finds nothing in the VCAA 
which is indicative of a legislative intent to relieve the 
claimant of his obligation to cooperate with VA.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and her 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2002).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background

Official records, including the veteran's DD Form 214s, 
Report of Separation from Active Duty, lists the veteran's 
specialties as light weapons infantryman during his first 
tour of duty in the 1960s and as personnel sergeant, military 
police and infantryman during his second tour during the 
Persian Gulf War.  There is no indication of any award or 
decoration indicative of combat.

The veteran's service medical records do not reveal any 
psychiatric complaints, findings, or diagnosis.

Of record is a report of an August 1997 VA mental disorders 
examination.  The veteran was interviewed.  He indicated that 
he was not involved in combat during his service in the 
Persian Gulf.  He indicated that he traveled 145 miles into 
Iraq, during which time he was constantly on guard, but he 
related no specific stressful experiences.  After diagnostic 
testing, dysthymic disorder was diagnosed.

VA outpatient treatment records have been associated with the 
veteran's VA claims folder.  A social worker noted in 
September 1999 that the veteran had severe PTSD.  An entry 
dated in June 2000 noted that he had a diagnosis of PTSD.  A 
report in June 2001questioned the diagnosis of PTSD and 
instead indicated that the veteran had depression and 
insomnia.  

A VA psychiatric examination in October 1999 showed a 
diagnosis of dysthymic disorder.  The examiner indicated that 
a PTSD diagnosis was not made because the examiner did not 
see any significant stressors.  The examiner further reported 
that he was unable to see evidence of any symptoms that were 
usually seen in cases of PTSD.

In a multi-page statement dated in November 2001, the veteran 
reported that he was "attacked" while training police 
forces in Panama.  He also stated that two of his 
counterparts were attacked.  He indicated that while in Saudi 
Arabia, he witnessed men "almost" killed due to bad 
drivers.  

In February 2002, the RO sent a letter to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
order to attempt to verify the veteran's claimed stressors.  
In April 2002, USASCRUR responded that they needed more 
specific information in order to verify any of the veteran's 
claimed stressors.  
By correspondence dated in November 2002, the RO requested 
that the veteran provide more specific information regarding 
his claimed stressors.  No response was received from the 
veteran.  

Subsequently, the veteran's service personnel records were 
reviewed by the RO.  There was no evidence of a stressful 
event noted in the records.  

Analysis

As discussed in the law and regulations section above, three 
elements must be met in order for service connection to be 
granted for PTSD:  (1) a current diagnosis of PTSD; (2) 
evidence of combat status or in-service stressors; and (3) a 
link between PTSD and in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2002).  For reasons explained immediately below, 
the Board concludes that none of the three statutory elements 
have been met in this case.

With respect to the first element, the record does not 
include a diagnosis of PTSD in conformity with DSM-IV.  While 
there have been references to PTSD in VA outpatient treatment 
records, both the August 1997 and the October 1999 VA 
examination did not result in a diagnosis of PTSD.  In fact, 
the examiner stated quite clearly that the veteran did not 
have PTSD nor did he have any significant stressors.  

The Board is of course aware that certain outpatient records, 
in particular the  
September 1999 report authored by a social worker, referred 
to a PTSD diagnosis.  
These reports do not reflect a diagnosis of PTSD in 
conformity with DSM-IV.  See 38 C.F.R. § 4.125 (2002).  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination.  As the Court has 
held:

Just because a physician or other health professional 
accepted 
appellant's description of his [in-service] experiences 
as credible 
and diagnosed appellant as suffering from PTSD does not 
mean 
the Board was required to grant service connection for 
PTSD.

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].

The October 1999 VA psychiatric examination was conducted by 
a medical doctor and was for the express purpose of 
identifying whether PTSD, or other psychiatric disabilities, 
existed.  It is clear from the examination report that the 
examiner interviewed the veteran at some length and paid 
attention to the veteran's reported history and 
symptomatology.  PTSD was not diagnosed, and the examiner 
specifically stated that she saw neither significant 
stressors or symptoms associated with PTSD.  The Board places 
great weight of probative value on this examination report, 
which is congruent with most of the other medical evidence of 
record, including the August 1997 VA mental disorders 
examination and the VA outpatient record which rejected the 
social worker's finding of PTSD and indicated that the 
veteran had dysthymic disorder.

Although the Board is obligated to consider all evidence, see 
38 C.F.R. § 7104(a), it must assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein.  The 
Board finds the social worker's assessment of PTSD, which was 
evidently carried forward in some other VA outpatient 
treatment record, to be unpersuasive in light of much 
stronger evidence, including reports of two VA examinations, 
which support the proposition that the veteran dies not have 
PTSD.  In evaluating the probative value of the medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board places greater weight on the findings and 
opinions of the VA examiners who conducted the two 
examinations than it does on the statement of the social 
worker.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

The Board concludes that a preponderance of the evidence is 
against the veteran's claim as to the matter of whether a 
diagnosis of PTSD currently exists.  The veteran's claim 
fails on that basis alone.  For the sale of completeness, the 
Board will address the other two elements of 38 C.F.R. 
§ 3.304(f).

With respect to the second element, in-service stressors, the 
veteran has offered vague statements concerning an alleged 
attack in Panama and witnessing some poor driving in Saudi 
Arabia.  As discussed in the factual background section 
above, despite the RO's best efforts, the purported stressors 
cannot be verified.  USASCRUR has indicated that it needed 
more specific information in order to verify any of the 
veteran's claimed stressors.  The veteran has not been 
forthcoming with the specific information requested by the 
RO.

The Board notes that the service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  In addition, the Board notes that the 
veteran, himself, has not asserted that he was engaged in 
combat.  Accordingly, the presumptions found in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. 
§ 3.304(d) are not applicable in this case.  

Under these circumstances, the Board must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  In this case, the veteran 
has alleged that he experienced traumatic events during 
service.  However, as noted in the April 2002 USASCRUR 
response, his alleged stressors currently are unverifiable 
because there is insufficient information.  In November 2002, 
the RO sent the veteran a letter in order to obtain more 
specific information regarding his alleged stressors.  The 
letter requested very specific information and details 
concerning the alleged incident(s) - such as the dates and 
places the incident(s) occurred, the unit to which he was 
assigned at the time, a full description of the incident(s) 
and the names of any others involved.  The letter emphasized 
that the alleged stressors could not be verified without this 
information, and that without such verification the diagnosis 
of PTSD could not be accepted.  The veteran did not respond 
to the letter, and he has not otherwise provided specific 
information which would allow for meaningful research as to 
the existence of the claimed stressors.  

Based upon a review of the evidence of record, the Board 
finds that the events claimed by the veteran to be stressors 
are uncorroborated.  There is no thus credible supporting 
evidence to verify the existence of any inservice stressor.  
The second element of 38 C.F.R. § 3.404(f) has also not been 
met.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
medical nexus, as discussed above the October 1999 VA 
examiner specifically determined that the stressors claimed 
by the veteran were insufficient to result in a diagnosis of 
PTSD.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.   


ORDER

Entitlement to service connection for PTSD is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

